Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-18 are presented for examination.   This office action is in response to the amendment filed on 4/4/2022.

Any objections or rejections made in the previous office action which are not specifically repeated below are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 5/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/929,067 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

 REASONS for ALLOWANCE
Claims 13-18 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: renumbered claims 1-6 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-6.   Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method for enabling a host to directly control a nonvolatile memory utilizing an identifier of write data including a plurality of blocks in a storage device and retrieving the write data from the write buffer of the host on a basis of the storage location information as described in the specification and together with combination of other claimed element as set forth in the claims.  

The closest prior art, “Memory System And Method For Controlling Nonvolatile Memory” by Kanno et al. (US 2019/0332316) discloses a memory controller acquires, from a host, write data having a same size as a data write unit of a nonvolatile memory and obtained by dividing write data associated with a write command having an identifier indicating a write destination block or combining write data associated with two or more write commands having the identifier. The controller writes the acquired write data having a size to a write destination block by a write operation. However, Kanno fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.
Therefore, claims 1-6 are allowable over the prior art of records.


Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138